Citation Nr: 0531983	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1977 to 
March 1984.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision, and was remanded in 
July 2004.


FINDINGS OF FACT

1.  The preponderance of evidence fails to link the veteran's 
headaches with his time in service.

2.  The preponderance of evidence fails to link the veteran's 
acquired psychiatric disorder with his time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache 
disorder are not met.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2005).

2.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Headaches

Service medical records reflect that the veteran made several 
complaints about headaches while in service.  On his military 
extension examination in June 1981, the veteran indicated 
"yes" in the box which asked if he had then or had ever had 
frequent or severe headaches on his medical history survey, 
and the medical officer indicated that the veteran had 
tension headaches after hard work or a hard day.  In March 
1982, the veteran reported to sick call complaining of severe 
headaches over the past two days.  The veteran indicated that 
he had a history of tension headaches; he was given 
medication and instructed to return in 3 days if the 
headaches had not improved.

However, the veteran's claims file is void of a medical 
opinion of record linking his current headaches with his time 
in service.  In March 2005, the veteran was scheduled for a 
VA examination of his headache disorder, but he failed to 
arrive for his scheduled appointment.  Nevertheless, the 
individual who was to examine the veteran prepared a report 
after reviewing the veteran's history.  In that report, it 
was observed that in addition to the in-service complaints 
(as noted above) the veteran had been treated for headaches 
on multiple occasions since 1987, including May 1995, 
September 1997, and March 1998, and was diagnosed with 
chronic tension headaches, migraine headaches, and muscle 
contraction headaches.  At a neurological examination in July 
2002, the veteran reported frequent headaches, and at a 
follow-up visit in April 2003, the veteran indicated that he 
had roughly four headaches per week.  After reviewing the 
record, this physician opined that the veteran's migraine 
headaches, triggered by cervical spine pain, were not 
incurred in or aggravated by military service.

The veteran was rescheduled for a second examination which he 
underwent in April 2005.  While the veteran's claims file was 
not available, the examiner was able to review the March 2005 
examination report.  The veteran explained that his headaches 
had begun after a motorcycle accident in 1980, and that he 
currently had four headaches per week.  Following 
examination, the examiner concluded that the veteran most 
likely has headaches with an etiology of cervical 
degenerative disease.  With regard to the relationship 
between the veteran's headaches and his military service, the 
examiner essentially indicated that any pertinent opinion 
would be speculation.  

The Board acknowledges the veteran's belief that his 
headaches are related to his motorcycle accident in service; 
however, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion may not provide the requisite nexus linking his 
headaches with his time in service.  

While the veteran's service medical records show several 
complaints of headaches, the medical opinions of record 
indicate only that it is possible that his current headaches 
are related to service.  This language is highly speculative 
and therefore cannot provide the requisite nexus.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the Board 
finds that the competent medical evidence fails to link the 
veteran's headaches with his time in service; and, as such, 
the veteran's claim is denied.

Psychiatric Disorder

On his enlistment physical in May 1977, the veteran was found 
to be psychiatrically normal.  Service medical records 
reflect that the veteran was treated for anxiety and 
depression in November and December 1983, stemming from 
charges of child molestation.  However, a doctor reviewing 
the veteran's situation found that his condition was a 
"normal" reaction to the stress and pressure of his 
circumstances.  The veteran was diagnosed to have an 
adjustment disorder secondary to incrimination, but the 
doctor indicated that no mental health services were needed.

The earliest medical treatment records of the veteran 
following his discharge from service were dated in 1987 and 
failed to indicate any mental illness.  The veteran was 
diagnosed with several mental conditions while incarcerated 
during the early to mid 1990s, but the diagnoses failed to 
address whether the veteran's mental condition was caused by 
service.

In April 2005, the veteran underwent a VA psychiatric 
examination at which the veteran was found to meet the 
criteria for bipolar disorder of a manic type.  The examiner 
noted the veteran's assertion that both his mania and 
depression began while he was in middle school, but found 
that no evidence was available which indicated that the 
veteran's mental disorder was aggravated by military service.  
The examiner also asserted that while the veteran endorsed 
auditory hallucinations, the examiner did not believe the 
veteran had a psychotic condition.  

While the veteran was seen for complaints of anxiety and 
depression in service in 1983, subsequently obtained evidence 
does not reflect these were symptoms of any later diagnosed 
psychiatric disorder.  There was no further mention of these 
complaints while the veteran was in service or for the decade 
following service, and while the veteran was eventually 
diagnosed to have a mental illness, the VA examiner indicated 
that this illness was not caused or aggravated by his time in 
service.  (The veteran is not medically qualified to provide 
an opinion linking his psychiatric condition with his time in 
service.  See Espiritu, 2 Vet. App. at 494-495.)  Given the 
lack of a medical opinion of record linking the veteran's 
mental illness with his time in service, the Board finds that 
the preponderance of evidence is against his claim, and it 
must therefore be denied.





II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini).

Notice was provided to the veteran in a July 2004 letter 
which advised the veteran of all four elements required by 
the Pelegrini Court as stated above.

The Board further finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran in July 2004 was not given 
prior to the first adjudication of the claim, it was given 
prior to a subsequent adjudication (in a June 2005 
supplemental statement of the case).  In short, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The veteran's file contains numerous VA treatment records and 
service medical records, VA also acquired voluminous 
treatment records from the facility at which the veteran was 
incarcerated.  Naval hospital records were requested, but the 
Department of the Navy replied that no medical records were 
found for the veteran.  Records were also requested from Long 
Beach Community Hospital, but the hospital indicated that it 
does not maintain records for more than 15 years, and, as 
such, no records were available.  The veteran also underwent 
several VA examinations (the reports of which have been 
reviewed and associated with the claims file).  
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for a headache disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.


                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


